DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 5/18/2021, in which claims 1-7 were amended.  
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected species C) nuclease domain with traverse in the reply filed on 12/18/2020.  
Claims 1-7 are under consideration as they read on the nuclease domain.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/284,887, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support for the sequences of SEQ ID NOs: 56-60.
Claims 1-7 have an effective filing date of 11/17/2009, which is the filing date of Application No. 61/281,432.

Response to Arguments - Priority
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.
The response asserts that support can be found in Application No. 12/284,887 in the Examples.  
This argument is not found persuasive.  Example 5 of the ‘887 application is directed to the identification of biologically active PD1-specific ZFNs.  However, the example does not disclose the target sequences of SEQ ID NO: 56-60 and does not disclose the specific zinc finger domain sequences of the dependent claims.  Thus, Application No. 12/284,887, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or the pending claims of this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  

2.  The phrase “and a a cleavage domain” bridging lines 5 and 7 should be amended to recite “and a cleavage domain” to improve the grammar of the claim.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
The word “cell” should be added after the word “stem” in line 2.  It is clear from dependent claim 5 that the cell may be a human T-cell or stem cell.
Appropriate correction is required.

Response to Arguments - Claim Objections
	The objection to claims 1 and 5 have been withdrawn in view of Applicant’s amendment to the claim in the reply filed 5/18/2021.

Response to Arguments - Improper Markush
	The rejection of claims 1-4 and 6 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/18/2021.

Response to Arguments - 35 USC § 101

The rejection of claims 5 and 7 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 5/18/2021.
	Claim 2 is vague and indefinite in that the metes and bounds of the phrase “the zinc finger DNA-binding domain” at lines 1-2 are unclear.  The phrase is unclear in that claim 2 depends from claim 1, which sets forth “first and second zinc finger nucleases (ZFNs), each nuclease of pair comprising a zinc finger DNA-binding domain that binds to a target site in a PD1 gene, the target site comprising at least 12 nucleotides of any of SEQ ID NOs: 56-60…wherein the first ZFN comprises a zinc finger DNA-binding domain that binds to SEQ ID NO: 56 and the second ZFN comprises a zinc finger DNA-binding domain that binds to a target 
	Claims 3-7 depend from claim 2 and are rejected for the same reason applied to claim 2.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the amendment filed 5/18/2021, independent claim 1 was amended to require a pair of zinc finger nucleases (ZFN) composed of a first ZFN and second ZFN, and to recite “wherein the first ZFN comprises a zinc finger DNA-binding domain that binds to SEQ ID NO: 56 and the second ZFN comprises a zinc finger DNA-binding domain that binds to a target site in SEQ ID NO: 57, 58, 59 or 60.”
The response asserts that support for the amendment can be found at paragraphs [0010], [0068], [0089], Examples 1, 2 and 4 (e.g., paragraphs [0135], [0139]-[0142]), Figures, and Table 2.
Paragraphs [0010], [0068] and [0089] do not disclose or discuss the pairing of the specific target site sequences as claimed. Example 2 is directed to ZFNs that bind to a PD1 gene in a murine cell, and not a human cell as presently claimed.
Example 1 discloses zinc finger proteins that bind to target sequences in each of SEQ ID NO: 56, 57, 58, 59 and 60.  The zinc finger proteins are disclosed in Table 1, and their binding sites are disclosed in Table 2.  Zinc finger protein SBS # 12942 and 22237 bind SEQ ID NO: 56.  
The specification discloses pairs of ZFN comprising the zinc finger proteins (ZFP) and a FokI domain, where the pairs target either exon 1 of the PD1 gene or exon 5 of the PD1 gene (Table 3).  For exon 1, 12942 binding SEQ ID NO: 56 is paired with either 12946 or 12947, each binding SEQ ID NO: 57.  Thus, the first ZFN comprises a zinc finger DNA binding domain that binds to SEQ ID NO: 56, and the second ZFN comprises a zinc finger DNA-binding domain that binds to a target site in SEQ ID NO: 57.  For exon 5, 12934 binding SEQ ID NO: 58 is paired with either 12971 or 12972, each binding SEQ ID NO: 59.
The specification discloses additional pairs of ZFN comprising the zinc finger proteins (ZFP) and FokI domain, where the pairs target the PD1 gene (Table 4).  In each instance SBS# 12942 is paired with each of 12947, 18759, 25005, 25006, 25010, 25011, 25012, 25013, 25014, 25015, 25016, 25017, 25022, 25033, 25025, 25027, 25028, 25029, 25030, 25031, 25032, 25034, 25036, 25040, and 25041.  SBS# 12942 binds SEQ ID NO: 56.  SBS # 12947 binds SEQ ID NO: 57.  The remainder of the listed proteins each bind SEQ ID NO: 60.
Example 4 of the specification provides further analysis of the abovementioned pairs.
No additional pairs are disclosed in the figures.
Accordingly, the specification provides support for the isolated human cell, where the first ZFN comprises a zinc finger DNA-binding domain that binds to SEQ ID NO: 56 and the second ZFN comprises a zinc finger DNA-binding domain that binds to a target site in SEQ ID 
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.
	
Response to Arguments - 35 USC § 112
	The previous rejection of claims 1 and 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/18/2021.
	The previous rejection of claims 1 and 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/18/2021.

Response to Arguments - Double Patenting
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,563,314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699